Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claim 7.

Allowable Subject Matter

3.	Claims 1-6 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed because the closest prior art, 
Bowman (Patent No. US 5,115,447) discloses system for controlling the positions of each of the three electrodes of a three phase electric furnace to maintain optimum real power delivered to the furnace in the event of electrode short circuiting or arc extinction due to scrap movement in the furnace. The system includes means for determining the magnitude of arc voltage and arc current and means to change the position of selected electrodes when either arc voltage or arc current is determined to be zero.
Roberts et al. (Patent No. US 4,029,888) disclose system for control of electric arc furnaces, such as melting furnaces, and more particularly to a control system for 
Bretthauer et al. (Patent No. US 4,663,764) disclose method and apparatus for balancing the electrical parameters in three-phase arc discharge furnaces, particularly also in order to compensate asymmetries in input inductances, by changing the transformer voltage and/or the electrode height positions.
Barker [WO2006/089315] discloses an arc furnace control method for controlling an arc furnace which has a plurality of electrodes, the method including the steps of recursively estimating in real time values of parameters of circuit elements (i.e. voltage applied to the electrodes of the furnace, currents supplied to the electrodes of the furnace) of an equivalent electrical circuit for arc furnace in operation.
The closest prior art fail to anticipate or render obvious a calculation method for operating resistance in a dual-electrode DC electric-smelting furnace for magnesium, the method including the steps of: calculating a raw material resistance: simplifying a raw material model as an electrode- centered cylindrical model, determining an electric-field strength of each point in an electric field generated by a raw material layer around an electrode in the cylindrical model, calculating a raw material voltage between two electrodes according to the electric-field strength of each point in the electric field, and further obtaining the raw material resistance between the two electrodes; calculating an electric arc-resistance relation model: determining a relation between an actual electric arc length and a distance from the electrode to a surface of a smelting pool, and calculating a relation between an electric arc voltage and the actual electric arc length, namely the electric arc-resistance relation model;  calculating a smelting pool resistance, 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
      Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857